DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US18/44343 filed July 30, 2018, which claims benefit of US Document No. 62/538,375 filed July 28,2017.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on July 19, 2022 in which Claim 9 is cancelled, Claims 1 and 10-12 are amended to change the scope and breadth of the claims, and new Claim 21 is added.  Claims 1-8 and 10-21 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed July 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following are new ground or modified rejection necessitated by Applicants'  amendment, filed on July 19, 2022, wherein the limitations in pending independent Claims 1 and 13 as amended now have been changed; Claims 1-8, 10-12 and 21 depend from Claim 1; Claims 14-20 depend from Claim 13.  The limitations in the amended claims have been changed and the breadth of Claims 1 and 10-12 have been changed.  Therefore, rejections from the previous Office Action, dated January 20, 2022, have been modified and are listed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 21 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Weerawarna (US Patent No. 9,328,459 B2, provided with the attached PTO-892).
Applicants claim a method of synthesizing TEMPO-cellulose, the method comprising: disposing cellulose in an aqueous medium; disposing a first oxidizing agent and a second oxidizing agent in the aqueous medium; 5and oxidizing hydroxyl groups of the cellulose via the first and second oxidizing agents in the presence of a 2,2,6,6-tetramethylpiperidine 1-oxyl radical (TEMPO) catalyst, wherein the TEMPO-cellulose comprises a mixture of cellulose form-I and cellulose form-II.
	The Weerawarna patent discloses a method of producing fibrous carboxylated cellulose, the method comprising obtaining mercerized cellulose fibers; carboxylated the mercerized cellulose fibers by catalytically carboxylating the fibers in an aqueous alkaline suspension in at least two catalytic carboxylation stages, with each of said stages carried out in one of at least two corresponding catalytic carboxylation reactors, in which said stages and reactors are in series and each later stage and reactor further carboxylates the fibers from the previous stage and reactor; wherein the first stage of the at least two catalytic carboxylation stages is carried out in a first reactor and includes adjusting the pH of the fibers to 8-11, followed by providing amounts of a precursor of an active oxoammonium salt catalyst and a secondary oxidant adapted to generate the active catalyst sufficient to effect carboxylation; wherein each subsequent stage of the at least two catalytic carboxylation stages is carried out in a subsequent reactor and a includes adjusting the pH of the fibers to 8-11, followed by providing additional amounts of the precursor and the secondary oxidant sufficient to effect further carboxylation; wherein the time in each of the at least two catalytic carboxylation stages is about 10 seconds to 5 minutes; and wherein the precursor is selected from the group consisting of heterocyclic nitroxides in which the carbon atoms adjacent the nitroxide nitrogen lack hydrogen substitution, their corresponding amines and hydroxylamines, and mixtures thereof, and is stable under aqueous alkaline conditions.  The method disclosed by the Weerawarna patent includes mercerizing native cellulose fibers to obtain mercerized cellulose that includes at least 20% cellulose II, which suggests the presents of cellulose I in the mercerized cellulose (see column 31, line 29 to column 32, line 14).  The cellulose I and cellulose II is the same as the cellulose form I and cellulose form-II recited in current Claim 1.  The Weerawarna patent discloses the precursor may be selected as 2,2,6,6-tetramethylpiperidinyl-1-oxy free radical (TEMPO) (see column 32, lines 25 and 26), which anticipates the TEMPO recited in current Claim 1 and thus anticipates preparation of TEMPO-cellulose as recited in the preamble of independent Claim 1.  The Weerawarna patent discloses sodium hypochlorite as secondary oxidant, which anticipates the sodium hypochlorite recited in current Claim 2.  The Weerawarna patent discloses hydrogen peroxide as a suitable oxidizer (see column 7, line 31), which anticipates the hydrogen peroxide recited in current Claim 4.  See the first paragraph of column 12, wherein a pulp slurry was neutralized and made alkaline to pH 8-9.5 by addition of 10% sodium bicarbonate solution with mixing, wherein the sodium bicarbonate solution anticipates the sodium bicarbonate solution recited in current Claim 5.  The pH 8-9.5 further falls within the pH range of the aqueous medium between 6 and 10 as recited in current Claim 6.   The Weerawarna patent further teaches a process that when an oxidizing agent is used, aldehyde groups on the oxidized cellulose  are converted to additional carboxyl groups, thus resulting in a more highly carboxylated product (see column 7, lines 39-42).  The temperature of the oxidation may be as high as 90º C (see column 7, line 35).  This conversion of the aldehyde groups to carboxyl groups at an oxidation temperate of 90º C anticipates the step recited in current Claim 7 of heating the aqueous medium while oxidizing the cellulose and anticipates the step of current Claim 21 wherein the TEMPO-cellulose is free from cellulose aldehyde impurities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weerawarna (US Patent No. 9,328,459 B2, provided with the attached PTO-892).
Applicants claim the method of claim 2, wherein the second oxidizing agent comprises oxone (KHSO5).
The information disclosed in the Weerawarna patent in the above rejection is incorporated into the current rejection, but is not repeated here.
The currently claimed method differs from the information disclosed in the Weerawarna patent by claiming that the second oxidizing agent comprises oxone (KHSO5).
However, see page 3, 3rd paragraph of the current specification wherein examples of other oxidizing agents that may be used as alternatives to oxone are listed, which include hydrogen peroxide which is disclosed in the Weerawarna patent.  The disclosure of hydrogen peroxide as an alternative to oxone in the current specification renders obvious the use of oxone as an oxidizing agent. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to replace the hydrogen peroxide used as an oxidizing agent in the Weerawarna patent with oxone for synthesizing TEMPO-cellulose in view of the teaching disclosed in current specification on page 3, 3rd paragraph, that oxone would be an effective alternative to hydrogen peroxide as an oxidizing agent for synthesizing TEMPO-cellulose.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weerawarna (US Patent No. 9,328,459 B2, provided with the attached PTO-892).
Applicants claim the method of claim 7, wherein heating the aqueous medium comprises exposing the aqueous medium to microwave irradiation.
The information disclosed in the Weerawarna patent in the above rejection is incorporated into the current rejection, but is not repeated here.
The currently claimed method differs from the information disclosed in the Weerawarna patent by claiming heating the aqueous medium by exposing the aqueous medium to microwave irradiation
	Regarding Claim 8, the Weerawarna patent teaches the method of Claim 7, but does not specifically teach wherein heating the aqueous medium comprises exposing the aqueous medium to microwave irradiation.  Nonetheless, it would have been obvious to one of ordinary skill in the art to specify wherein the heating comprises exposing the aqueous medium to microwave irradiation, during routine experimentation to identify the most convenient and efficient heating method.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to replace a heating source that is used prepare TEMPO-cellulose in the Weerawarna patent with another known heating source such as microwave irradiation since such an apparatus would be effective in providing the needed heat for synthesizing TEMPO-cellulose. 

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weerawarna (US Patent No. 9,328,459 B2, provided with the attached PTO-892) in view of  Hiltunen et al (US Publication No. 2016/0153144 A1, provided with the IDS filed 1/28/2020), Harding et al (US Patent No. 6,686,464 B1, provided with the IDS filed 1/28/2020), Orelma et al (US Publication No. 2015/0203594 A1, provided with the IDS filed 1/28/2020) and Spence K., et al.(Cellulose (2010) 17:835-843, provided with the attached PTO-892).
Applicants claim a method of synthesizing TEMPO-cellulose, the method comprising: disposing cellulose in an aqueous medium; disposing a first oxidizing agent and a second oxidizing agent in the aqueous medium; 5and oxidizing hydroxyl groups of the cellulose via the first and second oxidizing agents in the presence of a 2,2,6,6-tetramethylpiperidine 1-oxyl radical (TEMPO) catalyst, wherein the TEMPO-cellulose comprises a mixture of cellulose form-I and cellulose form-II.
	The Weerawarna patent discloses a method of producing fibrous carboxylated cellulose, the method comprising obtaining mercerized cellulose fibers; carboxylated the mercerized cellulose fibers by catalytically carboxylating the fibers in an aqueous alkaline suspension in at least two catalytic carboxylation stages, with each of said stages carried out in one of at least two corresponding catalytic carboxylation reactors, in which said stages and reactors are in series and each later stage and reactor further carboxylates the fibers from the previous stage and reactor; wherein the first stage of the at least two catalytic carboxylation stages is carried out in a first reactor and includes adjusting the pH of the fibers to 8-11, followed by providing amounts of a precursor of an active oxoammonium salt catalyst and a secondary oxidant adapted to generate the active catalyst sufficient to effect carboxylation; wherein each subsequent stage of the at least two catalytic carboxylation stages is carried out in a subsequent reactor and includes adjusting the pH of the fibers to 8-11, followed by providing additional amounts of the precursor and the secondary oxidant sufficient to effect further carboxylation; wherein the time in each of the at least two catalytic carboxylation stages is about 10 seconds to 5 minutes; and wherein the precursor is selected from the group consisting of heterocyclic nitroxides in which the carbon atoms adjacent the nitroxide nitrogen lack hydrogen substitution, their corresponding amines and hydroxylamines, and mixtures thereof, and is stable under aqueous alkaline conditions.  The method disclosed by the Weerawarna patent includes mercerizing native cellulose fibers to obtain mercerized cellulose that includes at least 20% cellulose II, which suggests the presents of cellulose I in the mercerized cellulose (see column 31, line 29 to column 32, line14).  The cellulose I and cellulose II is the same as the cellulose form I and cellulose form-II recited in current Claim 1.  The Weerawarna patent discloses the precursor may be selected as 2,2,6,6-tetramethylpiperidinyl-1-oxy free radical (TEMPO) (see column 32, lines 25 and 26), which anticipates the TEMPO recited in current Claim 1.  
	The currently claimed method of synthesizing TEMPO-cellulose differs from the method disclosed in the Weerawarna patent by claiming that the TEMPO-cellulose is formed as a film or membrane.
The Hiltunen et al publication teaches a method of synthesizing TEMPO cellulose (see para. (00181). The problem solved by the invention is to improve oxidative treatment of cellulosic pulp (see para, (0035). TEMPO catalyst favors oxidation of O6' and thus itis preferred, the method comprising: disposing cellulose in an aqueous medium (see para. [0019)}. The solution according to the invention is production of oxidized cellulose through the steps of (i) providing an aqueous pulp suspension with a consistency of at least 15 wt%; disposing a first oxidizing agent in the aqueous medium (see para. [0019]: (ii) adding ai feast one oxidant to the suspension; and oxidizing hydroxyl groups of the cellulose via the first and second oxidizing agents in the presence of 4 2.2,6,6-tetramethylpiperidine 1-oxyl radical (TEMPO) catalyst (see para [0035]); TEMPO catalyst favors oxidation of O6' which is preferred (see para. (0019); (iii) oxidizing the suspension under mechanical mixing or shearing, but does not specifically teach an embodiment comprising also disposing a second oxidizing agent in the aqueous medium. However, the Hiltunen et al publication teaches in step (i) that at least one oxidizing agent may be used without excluding the possibility of more oxidizing agents (see para. [0019]). It would have been obvious to one of ordinary skill in the art to specify a second oxidizing agent being disposed in the aqueous medium, during routine experimentation.
	Regarding Claim 10, the Hiltunen et al publication teaches the method of Claim 1, wherein the TEMPO-cellulose is formed as a film or membrane (see para [0047]).  The MFC product obtained by the invention is gel-like and suitably used for production of films). 
	Regarding Claim 11, the Hiltunen et al publication teaches a TEMPO-cellulose, but does not specifically teach wherein the structure is hydrophilic.  Nonetheless, it is well known in the art that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose (see for example US 2015/0203594 A1 to Orelma et al) (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation (see para [0067]).  The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al.,2010).  However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface. Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees, such that it would have been obvious to one of ordinary skill in the art to specify wherein the resulting oxidized cellulose structure formed according to the method taught by the Hiltunen et al publication is hydrophilic. 
Regarding Claim 12, the Hiltunen et al publication teaches the structure of Claim 9, but does not specifically teach wherein the structure has a contact angle of 20 degrees or more.  Nonetheless, it is well known in the art that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose and decreases the contact angle from about 44 degrees to less than 15 degrees depending on the duration of oxidation (see for example Orelma et al at para. [0018]). The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation (see para. [0067]).  The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e., similar to the values reported elsewhere (see Spence K., et al., Cellulose (2010) 17:835-843).  However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating a hydrophilic surface. Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees, such that it would have been obvious to one of ordinary skill in the art to specify wherein the resulting oxidized cellulose structure formed according to the method taught by the Hiltunen et al publication has a contact angle of 20 degrees or more through routine experimentation.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Weerawarna patent with the teaching of the Hiltunen et al publication and the Orelma et al publication to reject the instant claims since each of the references disclose methods involving TEMPO oxidation of cellulose compounds. The Weerawarna patent discloses mercerization cellulose l to cellulose ll.  The Spence et al reference discloses contact angles of cellulose films.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synthesize a TEMPO-cellulose of the Weerawarna patent and  Hiltunen et al publication having hydrophilic structure in view of the recognition in the art, as suggested by the Orelma et al publication, that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weerawarna (US Patent No. 9,328,459 B2, provided with the attached PTO-892) as applied to claims 1, 2, 4-7 and 21 above, and further in view of Orelma et al (US Publication No. 2015/0203594 A1, provided with the IDS filed 1/28/2020) in view of Harding et al (US Patent No. 6,686,464 B1, provided with the IDS filed 1/28/2020), Spence K., et al.(Cellulose (2010) 17:835-843, provided with the attached PTO-892), Nishijima et al (US Publication No. 2016/0130056 A1, provided with the IDS filed 1/28/2020).
Applicants claim a TEMPO-cellulose structure comprising: a combination of cellulose form-I and cellulose form-II, wherein a contact angle of water on a surface of the structure is 20 degrees or more.
The information disclosed in the Weerawarna patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed (process for or product) differs from the information disclosed in the Weerawarna patent by claiming a TEMPO-cellulose structure comprising: a combination of cellulose form-I and cellulose form-II, wherein a contact angle of water on a surface of the structure is 20 degrees or more.
Regarding Claim 13, the Orelma et al publication teaches TEMPO-cellulose structure (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation), but does not specifically teach the structure comprising a combination of cellulose form-l and cellulose form-ll, wherein a contact angle of water on a surface of the structure is 20 degrees or more. Nonetheless, the Orelma et al publication teaches wherein the oxidation time is optimized through routine experimentation (para. [0063]). The NFC-films, size 2.5x2.5cm2, were placed in a glass petri dish, and the TEMPO solution was added on the NFC-films.  The NFC-films were kept in the solution varying times from 10 to 300 sec, and the oxidation reaction was stopped by an ethanol addition, and the hydrophilicity increases with oxidation time and correspondingly the contact angle decreases from about 44 degrees to less than 15 degrees (see para [0067}).  The  contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al., 2010). However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface.  Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees).  Accordingly, it would have been obvious to one of ordinary skill in the art to specify wherein the contact angle of water on a surface of the structure is 20 degrees or more through the routine experimentation on the oxidation time.  Furthermore, the Orelma et al publication teaches wherein the TEMPO oxidation involves adding an alkali to the cellulose (para [0042]).  The mentioned TEMPO oxidation is generally carried out by adding the NFC film in to an aqueous solution (including the carboxylation chemicals), which has as lightly alkaline pH, such as a pH of 8-12, preferably about 10), and it is well known in the art that adding alkali to cellulose is the mercerization process that causes the transformation of cellulose in natural fibers to cellulose II (see for example Harding; col 5, In 11-13). Mercerization converts cellulose from its native form, cellulose l, to a more thermodynamically stable form, such as cellulose II (col 5, In 18-20) Suitable mercerizing agents include, but are not limited to, alkali metal hydroxides, such as sodium hydroxide (NaOH)). Accordingly, it would have been obvious to one of ordinary skill in the art to specify wherein the resulting TEMPO-oxidized cellulose structure taught by the Orelma et al publication comprises a combination of unmercerized cellulose form-l and mercerized cellulose form-II, the proportion of which is determinable and controllable through routine experimentation.  
Regarding Claim 14, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach wherein the contact angle of water on the surface of the structure is not greater than 90 degrees.  Nonetheless, following from arguments in Claim 13 wherein the TEMPO-oxidation of cellulose decreases the contact angle with increasing oxidation time (see Claim 13, see also the Orelma et al publication para [0067]). The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al., 2010). However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface.  Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees,  it would have been obvious to one of ordinary skill in the art to specify wherein the contact angle of water on the surface of the structure is not greater than 90 degrees.  
Regarding Claim 15, the Orelma et al publication  teaches the structure of Claim 13, but does not specifically teach comprising a greater weight percent of cellulose form-l.  Nonetheless, following the arguments in Claim 13 wherein the alkaline TEMPO-oxidation process also mercerizes the cellulose from form-l to form-II and also that the oxidation time is controlled to control the contact angle (see Claim 13), it would have also been obvious to one of ordinary skill in the art to further specify wherein the structure comprises a greater weight percent of cellulose form-during the routine experimentation on the oxidation time. 
Regarding Claim 16, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach comprising a greater weight percent of cellulose form-ll. Nonetheless, following the arguments in Claim 13 wherein the alkaline TEMPO-oxidation process also mercerizes the cellulose from form-I to form-Il and also that the oxidation time is controlled to control the contact angle (see Claim 13), it would have also been obvious to one of ordinary skill in the art to further specify wherein the structure comprises a greater weight percent of cellulose form-II during the routine experimentation on the oxidation time.  
Regarding Claim 17, the Orelma et al publication  teaches the structure of Claim 13 being devoid of a hydrophilic coating or layer (see para [0018])  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation; (the teaching is for only the TEMPO-oxidation of the cellulose structure). 
Regarding Claim 18, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach comprising a nanofilm or a nanomembrane.  Nonetheless, the Orelma et al publication teaches wherein the films are used in diagnostic assays or biofilters (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation, particularly to provide a platform of diagnostic assays, or to provide a biofilter, and it would have been obvious to one of ordinary skill in the art to specify wherein the structure comprises a nanofilm or a nanomembrane instead to adapt to the nanoscale assays or biofilters typical of the art.  
Regarding Claim 19, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach a biodegradable packaging material comprising the structure.  Nonetheless, it would have been obvious to one of ordinary skill in the art to specify wherein the TEMPO-oxidized cellulose structure taught by the Orelma et al publication is used in one of the many various industrial uses known in the art, such as a biodegradable packaging material (see for example US 2016/0130056 A1 to Nishijima et al (see para, [0002]). This invention relates to a sheet material having gas barrier properties, which is used not only in the packaging field of foods, medical products, commodities and the like, but also for electronic members (see para [0034]).  The starting fine fibers for the fine fiber layers used in the sheet materials of the respective embodiments include, for example, cellulose.  Of these, cellulose fibers are preferred (see para. [0056]).  As a method of chemically treating cellulose, there is proposed such a treating method wherein 2,2,6,6-tetramethyl-1-piperidinyloxyradicals (TEMPO) are used as a catalyst and an oxidant such as sodium hypochlorite or a bromide such as sodium bromide is added while adjusting the pH).
Regarding Claim 20, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach a gas barrier membrane comprising the structure.  Nonetheless, it would have been obvious to one of ordinary skill in the art to specify that the TEMPO-oxidized cellulose structure taught by the Orelma et al publication is used in one of the many various industrial uses known in the art, such as a gas barrier membrane (see for example Nishijima et al at para. [0002]).  This invention relates to a sheet material having gas barrier properties, which is used not only in the packaging field of foods, medical products, commodities and the like, but also for electronic members (see para. [0034]).  The starting fine fibers for the fine fiber layers used in the sheet materials of the respective embodiments include, for example, cellulose.   Of these, cellulose fibers are preferred (see para. [0056]).  As a method of chemically treating cellulose, there is proposed such a treating method wherein 2,2,6,6-tetramethyl-1-piperidinyloxy radicals (TEMPO) are used as a catalyst and an oxidant such as sodium hypochlorite or a bromide such as sodium bromide is added while adjusting the pH.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining a desired result because the skilled artisan would have expected the analogous TEMPO-cellulose materials to react similarly.  The Weerawarna patent and Harding et al patent discloses mercerization cellulose l to cellulose ll.  The Spence et al reference discloses contact angles of cellulose films.  The Nishijima et al disclose the known industrial application of cellulose, such as use as sheet material having gas barrier properties and packaging of products.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention having the Weerawarna patent, Orelma et al publication and Harding et al patent before him to obtain the instantly claimed TEMPO-cellulose in view of their close related structures and the resulting expectation of similar surface properties.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623